FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      April 2, 2010
                            FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court

    LYNN EUGENE SCOTT,

                Plaintiff-Appellant,                     No. 09-1243
                                               (D.C. No. 1:09-CV-00795-ZLW)
    v.                                                    (D. Colo.)

    MR. URLICH [sic]; MS. JANE DOE;
    CAPT. JANE DOE,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and HOLMES, Circuit Judges.



         Lynn Eugene Scott, a state prisoner appearing pro se, appeals from the

district court’s dismissal without prejudice of his 42 U.S.C. § 1983 civil rights

complaint and action, and the court’s denial of his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment. Liberally construing Mr. Scott’s pro se allegations,

Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003), he asserts that


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(1) the district court erroneously dismissed his claims for damages as barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), because his complaint

challenges the allegedly unwarranted modification of a parole board judgment not

the parole board judgment itself; (2) the district court incorrectly found his claims

barred by Heck “in light of the denial of his habeas corpus action of the same

issues raised in the same court by the same judge as moot;” and (3) the district

court “judge in this case [was] partial.” Aplt. Br. at 3.

      Our jurisdiction arises under 28 U.S.C. § 1291. “Like dismissals under

[Federal] Rule [of Civil Procedure] 12(b)(6), we review de novo a district court’s

sua sponte dismissal pursuant to 28 U.S.C. § 1915(e)(2) . . . .” Vasquez Arroyo v.

Starks, 589 F.3d 1091, 1094 (10th Cir. 2009). We review for an abuse of

discretion the district court’s denial of Mr. Scott’s Rule 59(e) motion. Barber

ex rel. Barber v. Colo. Dep’t of Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009).

      Pursuant to Heck and its progeny,

      a state prisoner’s § 1983 action is barred (absent prior
      invalidation)—no matter the relief sought (damages or equitable
      relief), no matter the target of the prisoner’s suit (state conduct
      leading to conviction or internal prison proceedings)—if success in
      that action would necessarily demonstrate the invalidity of
      confinement or its duration.

Davis v. Kan. Dep’t of Corrs., 507 F.3d 1246, 1249 (10th Cir. 2007) (quoting

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)). Additionally, as noted by the

district court in this case, “[t]he rule in Heck . . . applies to ‘proceedings that call


                                           -2-
into question the fact or duration of parole or probation,’” Scott v. Urlich,

No. 09-cv-00795-BNB, 2009 WL 1117270, at *1 (D. Colo. Apr. 23, 2009)

(quoting Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir.1996) (per curiam)).

Thus, the district court concluded that—absent any indication that the decision to

delay Mr. Scott’s release on parole had been invalidated—he could “not recover

damages for the claims he [raised] . . . because those claims challenge the validity

of the decision to delay his release on parole.” Id. Accordingly, the district court

dismissed without prejudice Mr. Scott’s claims for damages as barred by Heck

and declined to address “his request for declaratory and injunctive relief because

he [did] not actually specify the declaratory or injunctive relief he [sought].” Id.

Thereafter, the district court liberally construed Mr. Scott’s motion to reconsider

judgment, treating it as a Rule 59(e) motion, and denied it, holding that Mr. Scott

had “fail[ed] to demonstrate some reason why” the court should alter or amend its

order of dismissal and judgment, R., Vol. 1 at 25.

      Having reviewed Mr. Scott’s brief, the record, and the applicable law

pursuant to the above-mentioned standards, we conclude that Mr. Scott has

neither raised a reversible error nor demonstrated that the district court abused its

discretion in denying his Rule 59(e) motion. We therefore AFFIRM the judgment

of the district court for substantially the same reasons stated in its order of

dismissal. Scott, 2009 WL 1117270, at *1-*2. Further, we GRANT Mr. Scott’s

motion to for leave to proceed on appeal without prepayment of costs or fees and

                                          -3-
remind him of his obligation to make partial payments until the filing fee is paid

in full. We DENY all other pending motions.



                                                    Entered for the Court


                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -4-